354 S.W.3d 258 (2011)
Jayme NEIL-WALDROP, Respondent,
v.
Brad WALDROP, Appellant.
No. ED 95911.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
Nathan S. Cohen, St. Louis, MO, for appellant.
James P. Carmody, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Brad Waldrop (Father) appeals the circuit court's judgment of dissolution awarding custody, child support, and maintenance to his former spouse, Jayme Neil-Waldrop (Mother).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).